Exhibit 10.1

 

CONSULTING AGREEMENT

﻿

THIS CONSULTING AGREEMENT for consulting services ("Agreement") is made and
entered into as of August 12, 2019, by and between Resources Connection LLC,
 d/b/a Resources Global Professionals (the “Company”), a limited liability
company, and Tony Cherbak (the “Consultant”).

﻿

IT IS AGREED:

﻿

1.    Independent Contractor Relationship.  In accordance with the mutual
intentions of the Company and the Consultant, this Agreement establishes between
them an independent contractor relationship going forward, and all of the terms
and conditions of this Agreement shall be interpreted in light of that
relationship.  There is no intention to create an employer-employee relationship
between the Company and Consultant.  Consultant agrees that he will not claim to
be an employee of the Company and he will not seek employee benefits from the
Company.          

﻿

2.    Term.  This Agreement shall commence on August 12, 2019, and shall
continue to do so until the close of business on August 11, 2020 (the
“Term”); provided, however, that the Consultant shall not be obligated to
perform should Consultant become physically or mentally disabled from doing so.
 Notwithstanding the foregoing, the Agreement may be terminated at any time by
the Company pursuant to paragraphs 13 and 15 of this Agreement.

﻿

3.    Amount of Service.  It is understood by the parties that the Company does
not have the exclusive right to the Consultant’s services.  It is understood and
agreed, however, that the Company may (although it has no obligation) call upon
Consultant up to twenty (20) hours per month, for services to be rendered at
mutually agreeable times and places and so as not to interfere unreasonably with
other consulting or employment of the Consultant.  The Consultant warrants and
represents that there is no conflict of interest in the Consultant’s other
contracts for services or other employment, if any, with the services to be
provided pursuant to this Agreement (which includes but is in no way limited to
use of another's confidential and proprietary information) and that the
Consultant will ensure that no such conflicts arise during the Term of this
Agreement.

﻿

4.    Type of Service.  The Company will purchase from the Consultant, and the
Consultant will sell to the Company, the following personal services: to provide
assistance to the Finance Department as requested.    The Company’s Chief
Executive Officer and Jennifer Ryu, Interim Chief Financial Officer, are the
only people authorized to request the Consultant’s services.

﻿

5.    Payment.  During the Term of this Agreement, the Company shall pay to the
Consultant for his services $300.00 per hour for each hour of work (or portion
thereof) the Consultant performs services pursuant to this Agreement.  The
payment herein provided shall constitute full payment for the Consultant’s
services to the Company during the Term of this Agreement, and the Consultant
shall not receive any additional benefits or





Page 1 of 6

--------------------------------------------------------------------------------

 



       compensation for consulting services, except that the Company will
reimburse the Consultant for reasonable and customary expenses incurred with the
Company's prior written authorization.  All such costs and expenses shall be
itemized by statement and each statement shall be accompanied by substantiating
bills or vouchers.  The Consultant shall invoice the Company monthly for the
performance of such services and the Company shall pay all non-disputed amounts
of such invoices within 30 days of receipt.  Consultant agrees to make all tax
payments for which he is obligated under the jurisdiction’s tax laws, and will
indemnify Company for any claims related to Consultant’s non-payment of such
taxes.

﻿

6.    Consultant Responsible for its Agents and Employees.  The Consultant shall
select and shall have full and complete control of and responsibility for all
agents, employees and subcontractors, if any, employed or used by the Consultant
and for the conduct of the Consultant’s independent business and none of said
agents, employees or subcontractors shall be, or shall be deemed to be, the
agent, employee or subcontractor of the Company for any purpose whatsoever, and
the Company shall have no duty, liability or responsibility, of any kind, to or
for the acts or omissions of Consultant or such agents, employees or
subcontractors, or any of them.  Consultant agrees to defend, indemnify and hold
the Company harmless from and with respect to any and all claims of any kind
based on any intentional misconduct or gross negligence of the Consultant or
Consultant’s agents, employees or subcontractors.

﻿

7.    Responsible for Taxes and Indemnification.  Without limiting any of the
foregoing, the Consultant agrees to accept exclusive liability for the payment
of tax or contributions for unemployment insurance or old age pensions or
annuities or social security payments which are measured by the wages, salaries
or other remuneration paid to the Consultant or the employees of the Consultant,
if any, and to reimburse and indemnify the Company for such taxes or
contributions or penalties which the Company may be compelled to pay.  The
Consultant also agrees to comply with all valid administrative regulations
respecting the assumption of liability for such taxes and contributions.  The
Consultant also understands and agrees it and any of its personnel will not be
entitled to participate in the Company's benefits or health and welfare plans or
401(k) investment plans, or any other group benefit of the Company.

﻿

8.    Means and Methods.  The Consultant agrees to furnish personal services as
provided herein as an independent contractor using his own means and methods.

﻿

9.    Assignment of Work Product.    

﻿

a.  The Consultant hereby assigns to the Company, the entire right, title and
interest for the entire world in and to all work performed, writing(s),
formula(s), design(s), model(s), drawing(s), photograph(s), design invention(s)
and other invention(s) made, conceived or reduced to practice or authorized by
the Company, either solely or jointly with others, for services performed
pursuant to this Agreement or with use of information, materials or facilities
of the Company received or used by the Consultant during the period in which the
Consultant is retained by the Company or its successor in business, under this
Agreement.  The





Page 2 of 6

--------------------------------------------------------------------------------

 



Consultant shall promptly disclose to the Company all work(s), writing(s),
formula(s), design(s), other inventions(s) made, conceived, or reduced to
practice or authored by the Consultant in the course of, and related to the
performance of this Agreement.

﻿

b.  The Consultant shall sign, execute and acknowledge or cause to be signed,
executed and acknowledged without cost, but at the expense of the Company, any
and all documents and to perform such acts as may be necessary, useful or
convenient for the purpose of securing for the Company or its nominees, patent,
trademark, or copyright protection throughout the world upon all such
writing(s), formulas(s), design(s), model(s), drawing(s), photograph(s), design
invention(s) and other invention(s), title to which the Company may acquire in
accordance with the provisions of this clause.

﻿

10.    Consultant Work Product Owned by the Company.  All information developed
under this Agreement, of whatever type relating to the work performed under this
Agreement, shall be the exclusive property of the Company.  All machines,
instruments and products purchased, manufactured or assembled by the Consultant
pursuant to this Agreement and paid for by the Company shall be the exclusive
property of the Company.  Upon termination of this Agreement, the Consultant
shall dispose of such items as directed by the Company.

﻿

11.    Confidentiality.  The Consultant agrees that all data and information
about the Company's business, plans, finances, plants, equipment, processes and
methods of operation disclosed to, acquired by or developed by the Consultant
during performance of the work hereunder is and shall remain the exclusive
property of the Company.  Except for such information and data as can be proven
by the Consultant to be in or to have entered the public domain through no fault
of the Consultant, or to have been in the Consultant’s possession prior to
disclosure to the Consultant by the Company and/or the performance of
Consultant’s services hereunder, Consultant shall during the Term of the
Agreement, and thereafter in perpetuity, maintain as confidential and not
disclose to third parties or otherwise use, and will enjoin the Consultant’s
employees, agents or subcontractors (as applicable) to abide by such
restrictions, unless otherwise authorized, in writing, signed by Company (or its
successor).   The Consultant agrees that such data and information shall be used
by the Consultant solely for the purpose of performing services for the Company,
and not for the benefit of any other person or entity whatsoever.

﻿

12.    Non-Competition.  Consultant shall not, whether for his own account or
for the account of any other individual, partnership, firm, corporation or other
business organization, (i) during the Term of this Agreement, divert, or attempt
to divert, directly or indirectly, or otherwise interfere in a material fashion
with any customers, clients or contractors of the Company, or otherwise
interfere with the business relationship of the Company and any person or
entity, or (ii) during the Term of this Agreement and for a period of one (1)
year from the end date of this Agreement, solicit, employ or otherwise engage as
an employee, independent contractor or otherwise, any person who is or was
within the past year an employee of the Company, or in any manner induce or
attempt to





Page 3 of 6

--------------------------------------------------------------------------------

 



         induce any employee of the Company to terminate his or her employment
with the Company.

﻿

13.    Termination by Death.  This Agreement shall automatically terminate upon
the Consultant’s death.  In such event, the Company shall be obligated to pay
the Consultant’s estate or beneficiaries only the accrued but unpaid fees and
expenses due as of the date of death.

﻿

14.    No Assignments by Consultant.  The Consultant shall not assign or
transfer any rights under this Agreement without the Company's prior written
consent, and any attempt of assignment or transfer without such consent shall be
void.  The Company may, however, assign the Agreement.

﻿

15.    Termination by Notice.  This Agreement is terminable by the Company or
the Consultant upon two (2) weeks’ notice for any violation by the Company or
the Consultant of any provision of this Agreement, including specifically, but
in no way limited to, paragraphs 3, 9, 10,  11, and 12 of this Agreement.  If
the Company exercises its right to terminate the Agreement, any obligation it
may otherwise have under this Agreement shall cease immediately.  The Company
shall only be obligated to pay those fees already paid to the Consultant at the
time of termination or those already performed.    The Consultant’s obligation
pursuant to paragraphs 6,  7,  9, 10 and 11 of this Agreement shall continue in
perpetuity.

﻿

16.    Governing Law.  This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.

﻿

17.    Severability.  If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and, to this end, the provisions of this Agreement
are declared to be severable.

﻿

18.    Waiver of Breach.  No waiver of any breach of any term or provision of
the Agreement shall be construed to be, or shall be, a waiver of any other
breach of this Agreement.  No waiver shall be binding unless in writing and
signed by the party waiving the breach.

﻿

19.    Notice.  Any notice required to be given pursuant to this Agreement shall
be deemed to have been sufficiently given either when delivered personally or
when delivered by first-class mail addressed to either party.  Notices to the
Company shall be effective only when addressed to:

﻿

Resources Global Professionals

Attn: Kate Duchene

17101 Armstrong Avenue

Irvine, California 92614





Page 4 of 6

--------------------------------------------------------------------------------

 



(or another designated by proper notice under this Agreement). 

﻿

Notice to the Consultant shall be effective only when addressed to:

Tony Cherbak

31151 Calle Bolero

San Juan Capistrano, CA 92675

﻿

20.    Written Reports.  The Consultant, when directed by the Company, shall
provide written reports to the Company with respect to the services rendered
hereunder.

﻿

21.    Compliance with the Law.  The Consultant shall comply with any and all
applicable laws and regulations including but not limited to health, safety and
security rules and regulations which are in effect or which may become
applicable.

﻿

22.    Mutual Drafters.  Each party has cooperated in the drafting and
preparation of this Agreement.  Hence, this Agreement shall not be construed
against any party on the basis that the party was the drafter.

﻿

23.    Advice of Counsel.  In entering this Agreement, the parties represent
that they have relied upon the advice of their attorneys, who are attorneys of
their own choice, and that the terms of this Agreement have been completely read
and explained to them by their attorneys, and that those terms are fully
understood and voluntarily accepted by them.

﻿

24.    Arbitration of Disputes.  Any controversy or claim arising out of,
connected with, or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, shall be submitted to final and
binding arbitration pursuant to the Federal Arbitration Act (“FAA”) and
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Arbitration Rules and Procedures for Arbitration Disputes (which
may be found and reviewed at
http://www.jamsadr.com/rules-comprehensive-arbitration/). The FAA will govern
the enforceability, applicability, interpretation, and implementation of this
provision and all procedural issues connected with conducting the arbitration
and enforcing or appealing the arbitration award.  The arbitration will be held
before a sole arbitrator, selected by mutual agreement of the parties.  If the
parties are unable to agree on an arbitrator, the arbitrator will be selected by
striking from a list of arbitrators supplied by JAMS.  Any and all claims and/or
defenses that would otherwise be available in a court of law will be fully
available to the parties, and the Arbitrator will be required to apply legal
principles with the same force and effect as if the dispute were adjudicated in
a court of law.  Final resolution of any dispute through arbitration must be
consistent with applicable substantive law, and may include any remedy or relief
provided by applicable state or federal statutes.  At the conclusion of the
arbitration, the Arbitrator will issue a written decision that sets forth the
essential findings and conclusions upon which the Arbitrator’s award or decision
is based.  Any award or relief granted by the Arbitrator hereunder shall be
final and binding on the parties hereto, and may be enforced by any court of
competent jurisdiction.  Except where the Company is required by law to pay any
costs unique to arbitration (e.g., arbitrator’s fees and room fees), such
cost/fee(s) will be apportioned between the parties in accordance with
applicable law, and



Page 5 of 6

--------------------------------------------------------------------------------

 

any disputes in that regard will be resolved by the Arbitrator.  A party may
apply to a court of competent jurisdiction for temporary or preliminary
injunctive relief in connection with an arbitrable controversy, but only upon
the ground that the award to which that party may be entitled may be rendered
ineffectual without such provisional relief.

﻿

25.    Entire Agreement.  This instrument constitutes and contains the entire
Agreement and final understanding between the parties covering the services
provided by the Consultant.  It is intended by the parties as a complete and
exclusive statement of the terms of their agreement.  It supersedes all prior
negotiations and agreements, proposed or otherwise, whether written or oral,
between the parties concerning consulting services provided by
the Consultant.  Any representation, promise or agreement not specifically
included in this Agreement shall not be binding upon or enforceable against
either party.  This is fully integrated document.  This Agreement may be
modified only with a written instrument duly executed by each of the
parties.  No person has any authority to make any representation or promise on
behalf of any of the parties not set forth herein and this Agreement has not
been executed in reliance upon any representations or promises except those
contained herein.

﻿

26.    Headings not Controlling.  Headings are used only for ease of reference
and are not controlling.

﻿

﻿

 

 

DATED:  August 12, 2019

 

 

﻿

 

 

﻿

 

/s/ Lauren A. Elkerson

﻿

 

Resources Global Professionals

﻿

 

By: Lauren A. Elkerson

﻿

 

Associate General Counsel - Employment

﻿

﻿

 

 

﻿

 

 

DATED: August 12, 2019

 

 

﻿

 

 

﻿

 

/s/ Tony Cherbak

﻿

 

Tony Cherbak

﻿

 

 

﻿

 

 

﻿



Page 6 of 6

--------------------------------------------------------------------------------